 CONSTRUCTION TRADES COUNCIL321The Building and ConstructionTradesCouncil ofPhiladelphia and VicinityandSamuelE. Long,Inc. Case 4-CP- 181January 18, 1973DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSKENNEDY AND PENELLOOn August 29, 1972, Administrative Law JudgeHenry L. Jalette issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief,' the General Counsel filedcross-exceptions and a supporting brief, and theCharging Party filed a brief in support of theAdministrative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judge,and to adopt his recommended Order, except asmodified herein.The Administrative Law Judge found, and weagree, that Respondent's picketing had an object offorcing or requiring the Charging Party to recognizeand bargain with Respondent as the representative ofits employees, and thus violated Section 8(b)(7)(C) ofthe Act. The General Counsel further contends thatsuch picketing also had the unlawful object offorcing or requiring the Charging Party's employeesto accept or select Respondent as their collective-bargaining representative. Unlike the AdministrativeLaw Judge, we find merit in this contention.On January 24, 1972, the day the picketing began,Williams, then vice president of Respondent. toldtwo school district officials that the picketing wasorganizational.When the school district officialsasked whether the pickets were there to organize theCharging Party because it was nonunion, Williamsanswered, "Yes." Boyer, who, as chairman of acommittee of business agents of the labor organiza-tions affiliated with Respondent, was in charge of thepicketing herein, nodded. Although the picketing wasstill in progress as of the date of the hearing in thiscase, 5 months later, Respondent had taken noaction to disavow the statements by Williams.iRespondent's request for oral argumentis herebydenied,as the record,including the briefs, adequately presents the issues and the positions of thepartieszUnited Halters, Cap & Millinery WorkersInternationalUnion, AFL-CIO (Louisville Cap Co),125 NLRB 1078,1080, fn 9, enfd. in pertinentTheAdministrativeLaw Judge viewed thesestatements as insufficientto show an organizationalobject, reasoning that Respondent's delegates, ratherthanWilliams,determined the purpose of thepicketing, and that the above statements by Williamswere therefore irrelevant. There is no dispute that thepicket line was established pursuant to the recom-mendation of Respondent's businessmanager thatthe Charging Party be picketed "for a subcontractorsagreement." However, the failure of the delegatesexpressly to authorize organizational picketing doesnot precludea findingthatanobject was organiza-tional, especially as such an additional object is in noway inconsistent with the stated purpose. We haveheld that aunion isresponsible for a picket'sstatement as to the purpose of the picketing, whensuch statement is made in the presence of the union'sagent and is not contradicted by him.2 This conclu-sion followsa fortioriin the instant case,where bothWilliams, who stated that the picketing was organiza-tional, and Boyer, who confirmed this statement bynodding, were high-ranking officials of Respondent;had told the school district officials that they wererepresenting Respondent; and had at least apparentauthority to state the purpose of the picketing,3 andthestatementsmade were never disavowed byRespondent.Accordingly,we conclude that Respondent isbound by Williams' statements and find, on the basisof these statements and the entire record in this case,that Respondent's picketing had a further object offorcing or requiring the Charging Party's employeesto accept or select Respondent as their bargainingrepresentative,and, for that additional reason,violated Section 8(b)(7)(C) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent, the Building and Construction Trades Councilof Philadelphia and Vicinity, its officers, agents, andrepresentatives, shall take the action set forth in thesaid recommended Order, as so modified:1.Substitute the following for paragraph 1 of therecommended Order:"1.Cease anddesistfrom picketing, or causing tobe picketed, Samuel E. Long, Inc., where an objectthereof is forcing or requiring such employer topart 288 F.2d 436(C A. 6).a Sec 2(13) of the Act reads, "In determining whether any person isacting as 'agent' of another person so as to make such other personresponsible for his acts, the question of whether the specificacts performedwere actually authorized or subsequently ratified shall not be controlling"201NLRB No. 42 322DECISIONSOF NATIONALLABOR RELATIONS BOARDrecognize or bargain with Respondent as the collec-tive-bargaining representative of its employees, orforcing or requiring employees of such employer toaccept or select Respondent as their collective-bargaining representative, at a time when Respon-dent is not certified as such representative and wheresuch picketing has been conducted without a petitionunder Section 9(c) being filed within a reasonableperiod of time not to exceed 30 days from thecommencementof such picketing."2.Substitute the attached notice for the Adminis-trative Law Judge's.APPENDIXNOTICE TO EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOT picket or cause to be picketedSamuel E. Long, Inc., where an object thereof isforcing or requiring such employer to recognize orbargain with us as a collective-bargaining repre-sentative of its employees, or forcing or requiringitsemployees to accept or select us as theircollective-bargaining representative, at a timewhen we are not certified as such representativeand where such picketing has been conductedwithout a petition under Section 9(c) of the Actbeing filed within a reasonable period of time notto exceed 30 days from the commencement ofsuch picketing.THE BUILDING ANDCONSTRUCTION TRADESCOUNCIL OFPHILADELPHIA ANDVICINITY(LaborOrganization)DatedBy(Representative)(Title)This is an official notice andmustnot be defacedby anyone.Thisnotice must remainposted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theiUnless otherwise indicated,all dates hereinafter are in 19722The record herein consists principally of part of the transcript oftestimony and exhibits in a proceeding in the United States District Courtforthe Eastern District of Pennsylvania in Civil Action Number 72-634,wherein the Regional Director for Region 4 of the National Labor RelationsBoard had filed a petition for an injunction under Sec.10(e) of the Act Thistranscript and exhibits were supplemented by various stipulations in thehearing before me, including a posthearing Motion to Receive Stipulation,Board'sOffice,1700 Bankers Securities Building,Walnut & JuniperStreets,Philadelphia,Pennsylvania19107, Telephone 215-597-7601.DECISIONSTATEMENT OF THE CASEHENRY L. JALETTE,Administrative Law Judge:This caseinvolves allegations that Respondent violated Section8(bX7XC)of theAct bypicketing Samuel E.Long, Inc.,the ChargingPartyherein,at a construction site at whichLong was engaged in construction.The charge was filed onMarch 6,1972, andcomplaint issuedon April 7, 1972.1 OnJune 14,a hearing was held in Philadelphia,Pennsylvania.Uponthe entire record,2and after due consideration ofthe briefsfiled bythe General Counsel and Respondent, Imake the following:3FINDINGS OF FACT1.JURISDICTIONSamuel E.Long,Inc., is a Pennsylvaniacorporation withits principaloffice locatedin Lancaster,Pennsylvania. TheCompany isengaged as a generalcontractor in thebuilding and constructionindustry,and has an annualvolume of business in excessof $3 million.Respondentstipulated that duringthe pastcalendaryear Longreceivedgoods and materialsvaluedin excessof $50,000 shipped toit in Pennsylvaniaby supplierslocated outside theState ofPennsylvania.Accordingly,I find thatLong is an employerengaged in commerce within the meaningof Section 2(6)and (7) of the Act.11.THE LABORORGANIZATION INVOLVEDRespondent is an unincorporated association whosemembership is composed of delegates fromsome 163 craftunions and councils in the building and constructionindustryinPhiladelphiaCountyand the surroundingcounties of Delaware,Chester,Montgomery,and Bucks.For the purposesof thisproceeding,Respondent hasstipulated that it is alabororganizationwithinthe meaningof Section2(5) of the Act.III.THE ALLEGED8(bX7Xc)VIOLATIONA.The FactsAs noted above, Longisa generalcontractor. He is anonunion contractor, thatis,he doesnot recognize anylabor organization as representative of his employees andhe hasno collective-bargainingagreementwith any labororganization.As a general contractor, Long normallyundertakes to do part of the work on a construction projectwhich is herebygranted and which is hereby received intoevidence as TXExh. I.3After the closing of the hearing herein,the district court issued anOpinion andOrder in whichthe court concluded there was no reasonablecause to believe that Respondent had violated Sec. 8(bX7XC) of the Act.Thereafter. Respondent filed a Motion to Dismiss predicated on theCourt'sOpinionand Order The motion is denied.ArmcoSteel Corporation,148NLRB 1179. in.I.reversed on other grounds 344F 2d 621 (CA 6). CONSTRUCTION TRADES COUNCIL323(e.g., excavation work, structural steel work, and concretework) and he normally undertakes to subcontract boiler-maker work, electrical work, and elevator work. Such workas asbestos installation, dry-wall work, glass work, andlinoleum laying is on occasion performed by Long'semployees and on other occasions it is subcontracted.Long employs about 50 regular employees to do the varietyof jobs which he has not subcontracted without regard tocraft classification.In 1971, the West Chester Area School District awardedLong the contract for construction of East Senior HighSchool. As is his custom, Long undertook to perform someof the work and subcontract part of it. Subcontracts werelet to both union and nonunion subcontractors? Construc-tion began in May 1971.On December 7, 1971, Bernard M. Katz, counsel forRespondent, wrote the following letter to Long:Dear Mr. Long:This officeis counselfor the Building & ConstructionTrades Council of Phila. & Vicinity. We have beenadvised that you are performing work within thejurisdiction of the Council and that you are not a partyto a subcontractors agreement under which you wouldbe obliged to subcontract to organizations dealing withcraft unions affiliated with the Council.Picketing is presently being contemplated at such ofyour operations as the school construction in WestChester, Penna. Such picketing will have as its objectivesolely the obtaining of the referred to agreement. It willnot have as its objective any actions which are in anyway limited or prohibited by the Labor ManagementRelations Act of 1947.We would urge that you give affirmative considerationto executing the referred to agreement. To that end youmay contact me or, if you prefer, Building TradesCouncilBusinessManager Thomas Magrann at P14-5575, 2535 Orthodox Street, Philadelphia.Long never replied to the letter, but was not furthercontacted, and on January 24 picketing began at theconstruction site of the East Senior High School with apicket sign with the following legend:NOTICESam LongContractorRefuses to enter into a Sub-ContractorsAgreement with the Philadelphia, PennsylvaniaBuilding & Construction Trades Council AFL-CIOThe East Senior High School construction site isadjacent to the East Junior High School and on the day thepicketing began, Tom Magrann, business manager ofRespondent, instructed two delegates of Respondent whoare business agents of affiliated labor organizations to askthe principal of the East Junior High School to post a signdirecting construction workers to the jobsite. In the courseof executing these instructions, the delegates,RobertWilliams and Charles Boyer, had a conversation with twoofficialsof the West Chester Area School District. Theuncontradicted testimony of these officials is that duringthe conversation, in answer to their questions about thepurpose of the picketing, Williams said it was "organiza-tional" and that they were there to organize Long becausehe was nonunion.The picketing which began that day has continued to thepresent time. Employees of union subcontractors haverefused to cross the picket line and construction has beenvirtually halted.B.Analysis and ConclusionsSection 8(b)(7)(C) provides that it shall be an unfairlabor practice for a labor organization or its agents topicket any employer where an object thereof is forcing orrequiring an employer to recognize or bargain with a labororganization as the representative of his employees, unlesssuch labor organization is currently certified as therepresentative of such employees, where such picketing hasbeen conducted without a petition under Section 9(c) beingfiledwithin a reasonable period of time not to exceed 30days from the commencement of such picketing.It is admitted in this case that Respondent has picketedLong at the construction site of the East Senior HighSchool. It is undisputed that the picketing has beenconducted for a period of time exceeding 30 days and thatno petition has been filed under Section 9(c) of the Act.Accordingly, the only issue presented herein is whether ornot Respondent's picketing had an object of forcing Longto recognize or bargain with it as a representative of hisemployees.In support of his contention that Respondent's picketinghad a recognition object, General Counsel relies upon thestatement ofWilliams toWest Area School Districtofficials that the purpose of their picketing was "organiza-tional." Secondly, and independently of the finding thatmay be made as to the statement of Williams, GeneralCounsel contends that picketing for a subcontractor'sagreement is the equivalent of, and is tantamount to,picketing for recognition within the meaning of Section8(bX7) of the Act. Respondent vigorously denies that itspicketing had a recognition object; rather, Respondentcontends that the sole object of its picketing was to obtainfrom Long a subcontractor's agreement and that picketingwith such an object is not prohibited by Section 8(b)(7)(C).General Counsel's contention that Williams' statementtoWest Area School District officials establishes that thepicketing had a recognition purpose may easily be disposedof. It was stipulated by the parties that in October 1971, ata meeting of delegates to the Building Trades Council,Respondent's attorney Bernard Katz explained to thedelegates what subcontractor's agreements are, how theyworked, and the purpose for which picketing would beconducted.DelegatesWilliams and Boyer were bothpresent at this meeting. There is no evidence that they weretold that the purpose of the picketing was organizational.4On the East Senior High School job, there were 12 union and 8nonunionsubcontractors. 324DECISIONS OF NATIONAL LABORRELATIONS BOARDMinutes of the Building Trades Council reveal that onJanuary 14, Business Manager Magrann recommended theestablishment of pickets on the Long job "for a subcon-tractors agreement." The picket sign states Respondent'sdispute with Long is over his refusal to sign a subcontrac-tor's agreement.In light of these circumstances, a finding is notwarranted that the picketing had a recognition objectmerely because of Williams' statement to the West AreaSchool District officials. It is true thatWilliams was anagent of Respondent,5 but it was not he who determinedthe purpose of the picketing. This was determined by thedelegates of Respondent acting together and pursuant toadvice of counsel. For this reason, I conclude thatWilliams' statement is not entitled to any probative weightas evidence that the picketing had a recognition object.In the final analysis,the case reduces itself to a singlequestion,namely, is picketing for a subcontractor'sagreement equivalent to picketing for recognition withinthemeaning of Section 8(b)(7)(C) of the Act. In decidingthis question, assertions that the picketing did not have arecognition object carry little weight; rather, the questiondepends on the construction placed on the significance of asubcontractor's agreement.GeneralCounsel's argument is simple: the SupremeCourt held inFibreboard Paper Products Corp. v. N. L. R. B.,379 U.S. 203, that the subject of subcontractingis a matterwithin the statutory phrase "other terms and conditions ofemployment" and is a mandatory subject of collectivebargaining; Respondent is admittedlyseeking acontractwith Long relating to the subject of subcontracting; a labororganizationwhich seeks a contract with an employerrelating to the terms and conditions of employment of hisemployees is seeking recognition; since Respondent didnot file a petition under Section 9 of the Act within areasonable time, its picketing for recognition is violative ofSection 8(b)(7)(C) of the Act. In support of this syllogism,General Counsel relies principally onDallasBldg.&ConstructionTrades Council,164NLRB 938, enfd. 396F.2d 677 (C.A.D.C.).Respondent contends that the legislative history ofSection 8(b)(7) shows clearly that is was directed to"blackmail picketing" or picketing by a union to achieveexclusive representation although it was not the representa-tive chosen by a majority of the employees. This is clearlynot a case of "blackmail picketing," and Respondentasserts that it has not sought exclusive representation, butrather, that it has merely sought a contract oriented only toLong's subcontractors and not to the terms and conditionsof employment of Long's employeeswho would remainfree to select their exclusive bargaining agent.Respondentcontends that in these circumstances its picketing is notviolative of Section 8(b)(7)(C) of the Act, and Respondentcites two cases in which it contends the Board found thatpicketing for a subcontractor's agreement was not violativeof Section 8(b)(7)(C).International Brotherhood of Electri-calWorkers, Local No. 903 (Pass Development Inc.),1545On January 24, Williamswas a vice president of Respondent. Heresignedthisofficethat sameday butthere is no reason to believe hisresignation was tenderedbefore 9 30a in when he spoke to the West AreaSchool District officials.6 "Provided, that nothing in this subsection (e) shall apply to anNLRB 169, andBuilding and Construction Trades Council,etc. (Winwake Inc.),141 NLRB 38.Insofar as the legislative history of Section 8(b)(7) isconcerned, it is true that the legislative history is repletewith references to blackmail or extortionate picketing, but,"the proscriptions of Section 8(b)(7) are not confined tothat context. Congress in terms outlawed any picketingwhich sought to compel the employer to recognize and dealwith a nonrepresentative labor organization on the subjectswhich could substantially affect the working conditions oftheemployees."DallasBuildingTradesCouncilv.N.L.R. B., supraat 680.The critical question then is whether Respondent'sproposed subcontractor's agreement relates to the termsand conditions of employment of Long's employees. If so,the picketing must be deemed for an object of recognitionwithin the meaning of Section 8(bX7) of the Act.Respondent's argument that the subcontractor's agree-ment which it seeks from Long is not directed to the termsand conditions of employment of Long's employees, andthat it will not affect the right of Long's employees to selecttheir exclusive bargaining agent is one which I would finddifficult to answer were the issue one of first impression.The proposed subcontractor's agreement provides asfollows:1.The General Contractor agrees to provide in itsspecifications *hen doing any business with subcon-tractors for work on the job site, that such subcontrac-tors as a condition precedent to their commencingwork on the job site will be signed with a memberunion of the Council who is the recognized collectivebargaining agent of the particular trade.On its face, this proposal is directed to the labor relationsofLong's subcontractors and not to the terms andconditionsof employment of Long's employees. Theproposal is "subcontractor oriented" as stated inPassDevelopment, supra.Itdoes not require Long to subcon-tract,nor does it forbid him to do so. Under such acontract,Long would be free to subcontract or not tosubcontract, and the only restriction on his freedom wouldbe the identity of his subcontractors. Is this a mandatorysubject of bargaining as between Long and his employeeswere they to select a labor organization to represent them?Certainly not underFibreboard, supra. Fibreboardheld thatthe decision to subcontract is a mandatory subject ofbargaining;Fibreboarddid not hold that the employermust bargain about the identity and qualifications of thoseto whom he subcontracts. It appears to me, therefore, thatFibreboardisnot truly apposite in determining whether ornot picketing for a subcontractor's agreement is in factpicketing over the terms and conditions of employment ofLong's employees. If subcontractor's agreements such asRespondent sought from Long relate to a subject which is amandatory subject of collective bargaining it can only beby virtue of Section 8(e) and the first proviso thereto,6pursuant to which a labor organization may picket tocompel an employer to subcontract only to union subcon-agreement between a labor organization and anemployer inthe construc-tion industryrelating to the contracting or subcontractingof work to bedone at the site of the construction,alteration,painting,or repair of abuilding,structure,or other work " CONSTRUCTION TRADES COUNCIL325tractors.SeeEssexCountyCouncil of Carpenters v.N. L. R. B.,332 F.2d 636 (C.A. 3).But whether the right of employees to bargain with theiremployer about subcontracting to union subcontractorsthrough representatives of their own choosing is a rightthat devolves fromFibreboardor Section 8(e), it is a rightthat Respondent would deprive them of were it successfulin its picketing.The foregoing statement does not really explain how thisright of Long's employees to bargain with their employerabout subcontracting to union subcontractors, if Long'semployees had selected a bargaining representative, couldbe used to affect theirtermsand conditions of employ-ment. An example of how the right could be exercised isgiven in theDallascase. There, the employees' representa-tives sought a subcontracting clause (whether or not similarto that in question herein is not made 'clear), butabandoned it in return for other improvements in wagesand working conditions. Thus, they had something of valueto bargain away, which they would not have had if theiremployer had entered into a subcontractor'sagreementwith the Council.A subcontractor's agreement could affect the conditionsof employment of the general contractor's employees in yetanother way as described inDallas.There, as here, the subcontractor's agreement wouldhave applied to work which the general contractor mighteither do with his own employees or by subcontracts. Inthis circumstance, the Board at page 942 described theeffect of a subcontractor's agreement as follows:Contrary to the Council's argument, the subcontractingproposal would significantly affect employees of thepicketedgeneral contractors to the extent that itregulated subcontracting of such work. For example,laboring and millwright's work is usually done bygeneral contractors with their own employees, but it issometimes subcontracted. If the subcontracting agree-ment proposed here were in force, all laboring andmillwrights' work would be done under union wagesand conditions.Without such an agreement, thegeneral contractorsmight choose to employ fewerlaborers and millwrights, obtaining the remainder ofthe requisite manpower through subcontractors notbound to unions affiliated with the Council. Thus asubcontracting agreement limited to such Councilaffiliatesmay mean the difference between working ina project or losing the job for members of unionsrecognizedby the Association who work forthe generalcontractors.Such an interest cannot be dismissed asinconsequential to these employees and theirunions.In short, the Board, with court approval, has held thatsubcontractor's agreements such as proposed by Respon-dent do relate to, and substantially affect, the terms andconditions of employment of the employees of the generalcontractor from whom the agreement is sought, according-ly,Respondent's argument that its picketing is not forrecognitionmust therefore be rejected. Respondent con-tends that theDallascase was erroneously decided, and, inany event, that it is not controlling because it involved an8(b)(7)(A) violationinstead of8(b)(7)(C).Whether or notDallaswas erroneously decided is not for me to say. Myfunction is to decide whether or notDallasis controllingdespite the fact that it involved an 8(b)(7XA) violation andnot 8(b)(7)(C). In my judgment,Dallasiscontrolling.The structure of Section 8(b)(7) reveals that the essentialelement of a violation common to all subsections is that anobject of the picketing is recognition.Once that has beenshown, the type of violation involved will depend onwhether elements of subsection (A), (B), or (C) are present,but whether an object of the picketing is recognition is notdetermined by those subsections.With regard toPass Development, supra,relied upon byRespondent,again theDallascase is dispositive. As theCourt pointed out inDallas,inPass Developmentthe unionwas not seeking a continuing agreementwith the employer,and the subcontracted work was not of the type performedby the general contractor's own employees.Here,Respon-dent seeks a formal agreement and the proposed agreementrelates to work which Long's own employees may perform.Winwake,supra,on which Respondent also relies,likewisedid not involve a demand for a subcontractor's agreement.Respondent cites other cases in support of its positionjbut they are also distinguished inDallas,and no usefulpurpose would be served by repeating the distinctionsherein.As toRespondent's Section 8(e) agreement, it isdisposed of by the court inDallas,wherein the court stated,at 682,First, there is no inconsistency between the Board'sinterpretation of Section 8(bX7) and the purposes ofSection 8(e). It simply does not follow from the factthat the agreement would be lawful if voluntarilyadopted that a labor organization can employ illegalmeans to obtain it. Section 8(b)(7) and 8(e) are aimedat wholly different problems. And the proscriptions ofSection 8(b)(7) do not vary with the legality of theagreement sought.Picketing to obtain a wage agree-ment, for example,isno more lawful than picketing toobtain a hot cargo clause.For the foregoing reasons, I reject Respondent's conten-tions and conclude and find that by picketing Long toobtain a subcontractor's agreement for a period in excessof 30 days without filing a petition under Section 9(c) ofthe Act, Respondent violated Section 8(b)(7)(C) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEThe activities of Respondent set forth above, occurringin connection with the operations of Long described inSection I, above,have a close, intimate,and substantialrelation to trade,traffic, and commerce among the severalStates and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it be orderedto cease and desist therefrom and take certain affirmative7E.g.Local 259, UA W (Fanelli-Ford Sales),133 NLRB 1468;HoustonBuilding and ConstructionTradesCouncil(ClaudeEverettConstructionCompany),136 NLRB 321. 326DECISIONSOF NATIONALLABOR RELATIONS BOARDaction deemed necessary to effectuate the policies of theAct.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact andupon the entire record in the case, I make the followingconclusions of law:1.Samuel E. Long, Inc., is an employer engaged incommerce and in an industry affecting commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Respondent is a labor organization within themeaning of Section 2(5) of the Act.3.By picketing Samuel E. Long, Inc., with an object offorcing or requiring Long to recognize and bargain withRespondent as the collective-bargaining representative ofits employees at a time when Respondent was not certifiedas the representative of such employees and where suchpicketing had been conducted without a petition underSection 9(c) being filed within 30 days from the commence-ment of the picketing, Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(b)(7)(C) of the Act.4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, pursuant to Section 10(c) of the Act,Ihereby issue the following recommended: 8ORDERRespondent, The Building and Construction Trades8 In the eventno exceptionsare filed asprovided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommended Orderherein shall, as provided in Sec102.48of the Rules and Regulations,be adoptedby the Board and becomeits findings,conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading"Posted byCouncil of Philadelphia and Vicinity, its officers, agents,and representatives,shall:1.Cease and desist from picketing,or causing to bepicketed, Samuel E. Long, Inc., where an object thereof isforcing or requiring such employer to recognize or bargainwith Respondent as the collective-bargaining representa-tives of its employees at a time when Respondent is notcertified as such representative and where such picketinghas been conducted without a petition under Section 9(c)being filed within a reasonable period of time not to exceed30 days from thecommencementof such picketing.,2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a) Post in conspicuous places at its business office andall places where notices to its member labor organizationsare customarily posted, copies of the attached noticemarked "Appendix.."s Copies of said notices to befurnished by the Regional Director for Region 4, afterbeing signed by the duly authorized representative of theRespondent, shall be posted by the Respondent immedi-ately upon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,in such conspicuous places.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(b) Furnish the Regional Director for Region 4 signedcopies of said notice for posting by Samuel E. Long, Inc., ifwilling,in places where notices to employees are customar-ily posted.(c)Notify the Regional Director for Region 4, in writing,within20 days from the date of this decision andrecommended Order what steps it has taken to complyherewith. 10Orderof the NationalLaborRelations Board"shall read"Posted pursuantto a Judgment of the United StatesCourt of Appealsenforcing an Order ofthe National Labor Relations Board "10 In the event that this recommendedOrderis adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify theRegional Director for Region 4. in writing,within 20 days fromthe date of thisOrder,what steps the Respondent has takento complyherewith "